Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 21, 2015

                                      No. 04-15-00271-CV

                            ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2001-PC-1263
                                 Kelly Cross, Judge Presiding

                                         ORDER
        Appellant filed a notice of appeal on April 16, 2015. The clerk’s and reporter’s records
have been filed. Appellant’s brief is currently past due, it was due July 20, 2015. On July 10,
2015, appellant filed a motion entitled “Motion to Abate or Dismiss Without Prejudice.” In the
motion, appellant first states he is seeking an abatement of the appeal based on his contention
that “the Probate Court entered an erroneously dated order of dismissal on March 31, 2015, and
has not yet ruled on motions and intervening circumstances that call upon it to formally declare
whether or not it has jurisdiction . . . and whether or not the original order was final or merely
interlocutory.” Appellant then goes on to state that if we should determine the order is
interlocutory, he would prefer a dismissal without prejudice. It appears the bases set out in
appellant’s motion for either abatement or dismissal concern the substance of his appeal.
 Accordingly, we DENY appellant’s motion as filed.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court